Order entered October 11, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00904-CV

                            IN THE INTEREST OF J.R., A CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. JC-18-1023-X

                                             ORDER
       Before the Court is appellant’s October 10, 2019 motion to extend the time to file his

brief on the merits. We GRANT the motion and extend the time to October 30, 2019. We

caution appellant that further requests for extension in this accelerated appeal will be disfavored.




                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE